DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 05/31/2022. In virtue of this communication, claims 27 – 46 are currently pending in the instant application.
Response to Argument
2.	In view of applicant’s amendment and arguments regarding objections to the drawing, the objection is maintained since it was not mentioned in the Remarks filed 05/31/2022.
3.	Applicant's arguments filed on 05/31/2022 have been fully considered but they are not persuasive. A discussion follows:
In the May 2022 Remarks, pages 7 - 9, Applicant appears to be arguing that Ryu (2019/0028337), applied against the claims in the last office action, does not teach “receiving from a server a request for subscribing to a monitoring report that can be enabled by an operator node based at least on a capability of at least one non-3rd generation partnership project, 3GPP, operator asset,” as in the claim 27, and similarly written in other claims. 
Applicant takes this position because the Argued Feature requires at least that “a monitoring report can be enabled based at least on a capability of at least one non-3rd generation partnership project, 3GPP, asset.” Applicant asserts that Ryu does not teach this feature because the section of Ryu referred to by the Examiner in the non-final Action reference that the monitoring report is enabled by the presence of and external identifier, an MSISDN or MME/SGSN. Applicant asserts that the external identifier, the MSIDSN or MME/SGSN cannot reasonably be interpreted as covered in scope or read upon by “capability of at least one non-3rd generation partnership project, 3GPP, asset” because none of the external identifier, MSISDN or MME/SGSN are non-3GPP assets.  Accordingly, Applicant takes the position that Ryu does not teach the Argued Feature.     
The Examiner finds this argument not persuasive. In summary, the Applicant is asking for a narrower interpretation of the Argued Feature than is required by the claim as written. The Examiner takes the position that the narrow interpretation is not required and the Argued Feature as written based upon broadest reasonable interpretation reads upon Ryu. For support the Examiner notes the following:
First, the phrase “non-3rd generation partnership project, 3GPP, asset,” as claimed, is not lexicographically defined in the specification to have any particular meaning.  Additionally, the Examiner has reviewed Applicants May 2022 Remarks and finds insufficient evidence that the Applicant has put forth a meaning of the phrase. Accordingly, the Examiner finds that the phrase can be reasonably interpreted based upon plane meaning of the words as any third party provider that may provide some type of application services other than mobile services. See for example the specification, at paragraph [0068] describing the phrase as third party business.    
Second the term “capability” as claimed is not lexicographically defined in the specification to have any particular meaning.  Additionally, the Examiner has reviewed Applicants May 2022 Remarks and finds insufficient evidence that the Applicant has put forth a meaning of the term.  The best the Examiner can find based upon review of the specification is some kind of software or hardware (direct or indirect) coupling to an SCEF. See for example the Specification at paragraphs [0060], [0066] describing the node 26 as a network exposure node such as an SCEF and showing in Figure 2 a connection between item 26 and item 28 coupled to the non-3GPP devices.  Accordingly, the Examiner finds that a reasonable interpretation of the term “capability” as claimed is simply a hardware or software connection to the mobile system, for example via, an SCEF. 
Third, the Examiner finds that the context of the claim allows for a very broad interpretation of the argued feature. For example, the argued feature applies the open ended qualifier of “can be enabled by an operator node.” Based upon the meaning of the word “can” the examiner finds that a reasonable interpretation of the complete phrase “can be enabled by an operator node” is an operator node that provides a connection for non-mobile system business devices to access the SCEF.   
Based upon the above interpretations, the Examiner takes the position that the argued feature reads upon or covers in scope the teachings of Ryu as follows.  
First, as noted in the non-Final Action, Ryu shows Figure 12 and Figure 13 disclosing an SCEF, i.e., an operator node that allows monitoring. Ryu states at paragraph [0241] that the SCEF allows external third parties to access monitoring. Because as discussed above, the evidence of record provides no definition or meaning for non-3GPP assets the Examiner finds that based upon the reasonable interpretation discussed above, Ryu teaches non-3GPP assets, where Ryu at paragraph [0241] discusses external third parties. 
Second, Ryu at paragraph [0239] states that the third parties have an application interface API to the SCEF. Accordingly, based upon the reasonable interpretation discussed above, the third parties, i.e. non-3GPP assets have the capability to access monitoring. 
Third, as noted above, the argued feature applies the open ended phrase “can be enabled by the operator asset,” reasonably interpreted as the ability to allow monitoring. Ryu at paragraphs [0039] - [0240] states that the SCEF has for example HTTP interface that allows access to the SCEF from third parties. Additionally, Ryu at paragraphs [0265], [0274], [0279] –[0287] states that the monitoring report is sent. Accordingly, based upon the reasonable interpretation Ryu teaches that the operator node has the ability to allow the monitoring based upon the third party’s capabilities, i.e., the application interface or HTTP connections.  
Because the BRI of the phrase “non-3rd generation partnership project, 3GPP, asset” and the term “capability” are reasonably interpreted as a third party with a connection to the mobile network, and because the argued feature uses the open ended phrase “can be enabled by the operator asset” reasonably interpreted as the ability to enable, the Examiner finds that the complete argued feature reads upon Ryu as outlined above. 
Because the argued feature based upon broadest reasonable interpretation reads upon Ryu as discussed above the Examiner finds the Applicants argument not persuasive and maintains the rejections as set forth below in this action.     
Drawings
	4.	The objection to the drawing sets forth in the last office action is maintained. The Examiner has reviewed the Applicants May 2022 Response and finds insufficient evidence that the Applicant has addressed the drawing objection via remarks, amendments or drawing submissions. Accordingly, the objection to the drawings is maintained as follows.  
	The drawing (Fig. 7) is are objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not include the following reference sign(s) mentioned in the description: blocks 710, 712, 713, 714, 716. Notes that block 710 is similar to block 510 in Fig. 5, etc. (see paragraph [0081] in Specification). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all , obviousness rejections set forth in this Office action, :
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 27 – 29, 35 – 36, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (hereinafter “Ryu”) (Pub # US 2019/0028337 A1).
Regarding claims 27 and 28, Ryu discloses a network exposure node (i.e., service capability exposure function (SCEF) node in Fig. 12, Fig. 13, Fig. 23, [0435]) comprising: 
at least one processor (see 2311 in Fig. 23, [0435]); and 
at least one memory (see 2312 in Fig. 23, [0435]), the at least one memory containing instructions executable by the at least one processor, whereby the network exposure node is operative to:
receive from a server (see a SCS/AS in Fig. 12, Fig. 13) a request for a monitoring report that can be enabled by an operator node (see HHS/MME in Fig. 12, Fig. 13) based at least on a capability of at least one non-3rd generation partnership project, 3GPP, operator asset (see Fig. 1, [0097], [0274] for a UE with the IP capability can access the IP service network that a service provider (namely, an operator) provides, via various components within the EPC based on the non-3GPP access, see [0092], [0096] for the PDN GW can act as an anchor point for mobility management between the 3GPP network and non-3GPP networks, see [0181] for the MME sends a notify request including the APN and the PDN GW identify to the HSS for non-3GPP attachment, which includes information for identifying the PLMN in which the PDN GW is located, and see Fig. 13, [0276] for the SCS/AS transmits a monitoring request including external identifier or MSISDN, SCS/AS ID, a monitoring type, i.e., small data transmission (SDT), a maximum number of reports, see [0280], [0282] for the HSS checks whether the parameters included in the message are in a range acceptable by the operator with respect to the presence of the external identifier or MSISDN, whether monitoring events are supported by the serving MME/SGSN, and when a specific monitoring type is requested and the monitoring events are supported by the serving MME/SGSN, the HSS transmits an Insert Subscriber Data Request message to the MME/SSGN); 
obtain the monitoring report from the operator node (see Fig. 13, [0265], [0274], [0279] – [0287] for the HHS transmits a monitoring response message including the monitoring event report); and 
send the monitoring report to the server (see Fig. 13, [0290] for the SCEF transmits the monitoring response message including the monitoring event report to the SCS/AS).
Ryu teaches that the monitoring request including external identifier or MSISDN, the HSS checks whether the parameters included in the message are in a range acceptable by the operator with respect to the presence of the external identifier or MSISDN, and when a specific monitoring type is requested and the monitoring events are supported by the serving MME/SGSN, the HSS transmits an Insert Subscriber Data Request message to the MME/SSGN, thus Ryu obvious teaches that the request for subscribing to the monitoring report.
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made in order to have the request for subscribing to the monitoring report thereby provides the UE becomes capable of recognizing whether the current non-IP data configuration has been set and in that case, the UE becomes capable of transmitting small data, thereby reducing the problem that small data is discarded, as discussed by Ryu (see Ryu, [0021]). 
Regarding claim 29, Ryu discloses wherein the monitoring report is related to a user equipment, UE (i.e., external identifier or MSISDN of the UE) (see [0276], [0279], [0285], [0286]).
Regarding claim 35, Ryu discloses an operator node (see HHS/MME in Fig. 12, Fig. 13, Fig. 23, [0435]) comprising: 
at least one processor (see 2311 in Fig. 23, [0435]); and 
at least one memory (see 2312 in Fig. 23, [0435]), the at least one memory containing instructions executable by the at least one processor, whereby the operator node is operative to: 
receive from a network exposure node (see SCEF in Fig. 12, Fig. 13) a request for a monitoring report that can be enabled based at least on a capability of at least one non-3rd generation partnership project, 3GPP, operator asset (see Fig. 1, [0097], [0274] for a UE with the IP capability can access the IP service network that a service provider (namely, an operator) provides, via various components within the EPC based on the non-3GPP access, see [0092], [0096] for the PDN GW can act as an anchor point for mobility management between the 3GPP network andnon-3GPP network, see [0279] for the SCEF  transmits a monitoring request including external identifier or MSISDN, SCS/AS ID, a monitoring type, i.e., small data transmission (SDT), a maximum number of reports to the HSS in order to configure a given monitoring event in the HSS and MME/SGSN); 
obtain, from the at least one non-3GPP operator asset (see [0181] for the MME sends a notify request including the APN and the PDN GW identify to the HSS for non-3GPP attachment, which includes information for identifying the PLMN in which the PDN GW is located), data related to the 4371 of PCT/CN2018/086576Preliminary AmendmentAttorney Docket: 3602-2096US1monitoring report; generate the monitoring report based at least on the obtained data (see Fig. 13, [0280] - [0285] for the HSS checks whether the parameters included in the message are in a range acceptable by the operator with respect to the presence of the external identifier or MSISDN, whether monitoring events are supported by the serving MME/SGSN, and when a specific monitoring type is requested and the monitoring events are supported by the serving MME/SGSN, the HSS transmits an Insert Subscriber Data Request message to the MME/SSGN in order to get a monitoring event report in the Insert Subscriber Data Answer message); and 
send the monitoring report to the network exposure node (see Fig. 13, [0286] for the HHS transmits a monitoring response message including the monitoring event report to the SCEF).  
Ryu teaches that the monitoring request including external identifier or MSISDN, the HSS checks whether the parameters included in the message are in a range acceptable by the operator with respect to the presence of the external identifier or MSISDN, and when a specific monitoring type is requested and the monitoring events are supported by the serving MME/SGSN, the HSS transmits an Insert Subscriber Data Request message to the MME/SSGN, thus Ryu obvious teaches that the request for subscribing to the monitoring report. 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made in order to have the request for subscribing to the monitoring report thereby provides the UE becomes capable of recognizing whether the current non-IP data configuration has been set and in that case, the UE becomes capable of transmitting small data, thereby reducing the problem that small data is discarded, as discussed by Ryu (see Ryu, [0021]). 
Regarding claim 36, Ryu discloses wherein the at least one non- 3GPP operator asset is one of or any combination of: a device management system; a traffic log system; a mobile location based system; and a business or operation supporting system (see Fig. 1, [0066] – [0068], [0181] for a PDN GW can act as an anchor point for mobility management between the 3GPP network and non-3GPP network).
Regarding claim 45, Ryu discloses a server (see a SCS/AS in Fig. 12, Fig. 13, Fig. 23, [0435]) comprising: 
at least one processor (see 2311 in Fig. 23, [0435]); and 
at least one memory (see 2312 in Fig. 23, [0435]), the at least one memory containing instructions executable by the at least one processor, whereby the server is operative to: 
send to a network exposure node (see SCEF in Fig. 12, Fig. 13) a request for a monitoring report that can be enabled based at least on a capability of at least one non-3rd generation partnership project, 3GPP, operator asset (see Fig. 1, [0097], [0274] for a UE with the IP capability can access the IP service network that a service provider (namely, an operator) provides, via various components within the EPC based on the non-3GPP access, see [0092], [0096] for the PDN GW can act as an anchor point for mobility management between the 3GPP network andnon-3GPP networks, see [0181] for the MME sends a notify request including the APN and the PDN GW identify to the HSS for non-3GPP attachment, which includes information for identifying the PLMN in which the PDN GW is located, and see Fig. 13, [0276] for the SCS/AS transmits a monitoring request including external identifier or MSISDN, SCS/AS ID, a monitoring type, i.e., small data transmission (SDT), a maximum number of reports, see [0280], [0282] for the HSS checks whether the parameters included in the message are in a range acceptable by the operator with respect to the presence of the external identifier or MSISDN, whether monitoring events are supported by the serving MME/SGSN, and when a specific monitoring type is requested and the monitoring events are supported by the serving MME/SGSN, the HSS transmits an Insert Subscriber Data Request message to the MME/SSGN); and 
receive the monitoring report from the network exposure node (see Fig. 13, [0290] for the SCEF transmits the monitoring response message including the monitoring event report to the SCS/AS).
Ryu teaches that the monitoring request including external identifier or MSISDN, the HSS checks whether the parameters included in the message are in a range acceptable by the operator with respect to the presence of the external identifier or MSISDN, and when a specific monitoring type is requested and the monitoring events are supported by the serving MME/SGSN, the HSS transmits an Insert Subscriber Data Request message to the MME/SSGN, thus Ryu obvious teaches that the request for subscribing to the monitoring report. 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made in order to have the request for subscribing to the monitoring report thereby provides the UE becomes capable of recognizing whether the current non-IP data configuration has been set and in that case, the UE becomes capable of transmitting small data, thereby reducing the problem that small data is discarded, as discussed by Ryu (see Ryu, [0021]). 
7.	Claims 30 – 32, 34, 37, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (hereinafter “Ryu”) (Pub # US 2019/0028337 A1) as applied to claims 27, 35, and 45 above, and further in view of Stanley-Marbell et al. (hereinafter “Stanley”) (Pub # US 2015/0347204 A1).
	Regarding claims 30 and 46, Ryu does not disclose specifically that wherein the monitoring report is related to battery lifetime predicted for the UE.
	In an analogous art, Stanley teaches that the monitoring report is related to battery lifetime predicted for the UE (see Stanley, [0034], [0038], [0039], [0057], [0311] for an event associated with the battery level system attribute that specifies the instantaneous battery level at the time of the event, i.e., 46%).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Ryu, and have monitoring event report is related to battery lifetime predicted for the UE such that the system provides the underlying event gathering architecture and a set of heuristic processes that learn from the system events to maximize battery without noticeable degradation in the user experience, as discussed by Stanley (see Stanley, [0034]). 
Regarding claim 31, Ryu in view of Stanley disclose wherein the request indicates a time threshold (see Ryu, [0295] - [0297] for monitoring duration is an optional parameter and indicates an absolute time when an associated monitoring event request is considered to expire, thus time threshold), the time threshold being configured so that the monitoring report is triggered when the predicted battery lifetime meets the time threshold (see Stanley, [0038], [0039] for an event associated with the “batteryLevel” system attribute that specifies the instantaneous battery level at the time of the event, and time accounting (e.g., duration accounting) that indicate a start event and a stop event). The motivation would provide a set of heuristic processes that learn from the system events to maximize battery without noticeable degradation in the user experience, as discussed by Stanley (see Stanley, [0034]).
Regarding claim 32, Ryu in view of Stanley disclose wherein the monitoring report indicates the current predicted battery lifetime (see Stanley, [0057] for a “system.batteryCapacity” attribute having an attribute value that indicates the current battery charge). The motivation would allow for battery resources to support future events or activities on the system.
Regarding claim 34, Ryu in view of Stanley disclose wherein the UE is one of: a low power wide area, LPWA, device; a narrowband Internet of things, NB-loT, device; and a category-M1, CAT-M1, device (see Ryu, [0066], [0070], [0242], [0243] for MTC, narrow band IoT device).
Regarding claim 37, Ryu in view of Stanley disclose wherein the monitoring report is related to battery lifetime predicted for a user equipment, UE (see Stanley, [0034], [0038], [0039], [0057], [0311]  for an event associated with the battery level system attribute that specifies the instantaneous battery level at the time of the event, i.e., 46%), and the at least one non- 3GPP operator asset comprises a device management system and a traffic log system (see Ryu, Fig. 1, [0066] – [0068], [0181] for a PDN GW can act as an anchor point for mobility management between the 3GPP network andnon-3GPP network).
Allowable Subject Matter
8.	Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 38 – 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645